DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claim 13, the claim requires “an active layer disposed between the second metal traces and the second insulation layer” in line 3. An embodiment with the active layer between the second metal traces and the second insulation layer in combination with the requirements of the second insulating layer established in claim 1 is not disclosed. In Figures 1A-E and 1G, the active layer is formed on the substrate and is not between any insulation layers or metal traces. In the embodiment of Figure 1F, both the second metal traces 108 and the second insulation layer 104 are above the active layer 105.  
In reference to claim 14, the claim requires “an active layer disposed between the first metal traces and the second insulation layer; a gate disposed in a same layer as the second metal traces and arranged corresponding to the active layer; and a source/drain disposed in a same layer as the first metal traces and directly electrically connected to the active layer.” An embodiment with these features in combination with the requirements of the second insulating layer established in claim 1 is not disclosed. In Figures 1A-E, the active layer is formed on the substrate and is not between any insulation layers or metal traces. In the embodiments of Figure 1F and 1G, the gate is not in the same layer as the second metal traces.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 13, the claim requires “an active layer disposed between the second metal traces and the second insulation layer” in line 3. An embodiment with the active layer between the second metal traces and the second insulation layer in combination with the requirements of the second insulating layer established in claim 1 is not disclosed and thus the structure of claim 13 is unclear. The claim apparently refers to the structure of Figure 1F. However, in Figure 1F, both the second metal traces 108 and the second insulation layer 104 are above the active layer 105. The active layer 105 is between the second metal traces and the first insulating layer 102.
For purposes of examination, the claim has been interpreted to mean the active layer is between the second metal traces and the first insulating layer.
In reference to claim 14, the claim requires “an active layer disposed between the first metal traces and the second insulation layer; a gate disposed in a same layer as the second metal traces and arranged corresponding to the active layer; and a source/drain disposed in a same layer as the first metal traces and directly electrically connected to the active layer.” An embodiment with these features in combination with the requirements of the first and second insulation layers established in claim 1 is not disclosed and thus the structure of claim 14 is unclear. The claim apparently refers to the structure of Figure 1G. However, in Figure 1G, the gate 1031a is not disposed in the same layer as the second metal traces 108 and the active layer is not between the first metal traces 1032 and the second insulation layer 104.

Election/Restrictions
Applicant's election with traverse of Species I (Figures 1A-1E) in the reply filed on 05/30/2022 is acknowledged.  The traversal is on the grounds that, as amended, the species share a special technical feature that makes a contribution over the cited art (Eo (US 2017/0110526) and the generic claims encompass all species such that there would be no undue burden.  This is found persuasive and the election requirement is withdrawn. All pending claims have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2017/0194354).
In reference to claim 1, Kim (US 2017/0194354), hereafter “Kim,” discloses a display panel, with reference to Figure 7 (b), comprising:
a base substrate;
an insulating layer disposed on the base substrate, wherein the insulating layer comprises a first insulation layer IN1, a second insulation layer IN2 disposed on the first insulation layer, and a plurality of recesses spaced apart from each other, wherein the recesses comprise a plurality of first grooves CH1 arranged spaced apart from each other in the first insulation layer and a plurality of second grooves CH2 arranged spaced apart from each other in the second insulation layer; and
a plurality of metal lines wherein the metal lines comprise a plurality of first metal traces SR1 disposed in the insulating layer and a plurality of second metal traces SR2 disposed on the insulating layer, the first metal traces are disposed on one side of the second insulation layer adjacent to the base substrate, the first insulation layer is disposed at one side of the first metal traces adjacent to the base substrate, portions of the second metal traces are disposed in the second grooves, and the second metal traces have a corrugated longitudinal cross-section in an extending direction of the second metal traces, paragraphs 55, 57, and 58.
In reference to claim 6, Kim discloses the first metal traces SR1 are partially disposed in the first grooves, and the first metal traces have a corrugated longitudinal cross-section in an extending direction of the first metal traces, Figure 7.
In reference to claim 7, Kim discloses, from a top view, the first grooves CH1 and the second grooves CH2 do not coincide with each other, Figure 7(b).
In reference to claim 18, Kim discloses a display device, with reference to Figure 7 (b), wherein the display device comprises a display panel, and the display panel comprises: comprising:
a base substrate;
an insulating layer disposed on the base substrate, wherein the insulating layer comprises a first insulation layer IN1, a second insulation layer IN2 disposed on the first insulation layer, and a plurality of recesses spaced apart from each other, wherein the recesses comprise a plurality of first grooves CH1 arranged spaced apart from each other in the first insulation layer and a plurality of second grooves CH2 arranged spaced apart from each other in the second insulation layer; and
a plurality of metal lines wherein the metal lines comprise a plurality of first metal traces SR1 disposed in the insulating layer and a plurality of second metal traces SR2 disposed on the insulating layer, the first metal traces are disposed on one side of the second insulation layer adjacent to the base substrate, the first insulation layer is disposed at one side of the first metal traces adjacent to the base substrate, portions of the second metal traces are disposed in the second grooves, and the second metal traces have a corrugated longitudinal cross-section in an extending direction of the second metal traces, paragraphs 55, 57, and 58.
In reference to claim 20, Kim discloses the first metal traces SR1 are partially disposed in the first grooves, and the first metal traces have a corrugated longitudinal cross-section in an extending direction of the first metal traces, Figure 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0194354) in view of Li et al. (CN 109148532).
In reference to claim 3, In the embodiment of Figure 7, Kim does not discloses a filling layer, disposed at one side of the second metal traces away from the base substrate, the filling layer is partially located inside the second grooves corresponding to the second metal traces, and a bending strength of the filling layer is less than a bending strength of the second insulation layer.
Kim teaches a filling layer, PL in Figure 11C, disposed at one side of the second metal traces SR1_1 away from the base substrate, the filling layer is partially located inside the second grooves corresponding to the second metal traces. It would have been obvious to one of ordinary skill in the art for a filling layer to be disposed at one side of the second metal traces away from the base substrate, the filling layer partially located inside the second grooves corresponding to the second metal traces. One would have been motivated to do so in order to form a planarizing layer over the metal traces, paragraph 65. 
Kim does not disclose a bending strength of the filling layer is less than a bending strength of the second insulation layer.
Li et al. (CN 109148532), hereafter “Li,” for which Li et al. (US 2020/0067000) is relied upon as an English language equivalent and cited herein, discloses a filling layer, 409 in Figure 8, with a bending strength (“good elasticity and easy deformation” organic), paragraph 53, less than a bending strength of a second insulation layer 404 (“brittle” inorganic) paragraph 4. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a bending strength of the filling layer to be less than a bending strength of the second insulation layer. One would have been motivated to do so in order to improve the flexibility of the device. 
In reference to claim 15, Li discloses the material of the filling layer comprises an organic material, paragraph 53.
In reference to claims 16 and 17, Kim does not disclose a pixel definition layer and a light-emitting device disposed on one side of the filling layer away from the base substrate and an electrode layer on one side of the filling layer away from the base substrate in the embodiment of Figure 7.
Kim teaches a pixel definition layer BA and a light-emitting device OLE disposed on one side of the filling layer away from the base substrate and an electrode layer CAT on one side of the filling layer away from the base substrate, paragraphs 64 and 65. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a pixel definition layer and a light-emitting device to be disposed on one side of the filling layer away from the base substrate and an electrode layer to be on one side of the filling layer away from the base substrate. One would have been motivated to do so in order to provide a light emitting display over the signal lines. 

Claims 4, 5, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0194354).
In reference to claim 4, Kim discloses the second metal traces comprise a plurality of traces partially disposed in the second grooves, and the traces have a corrugated longitudinal cross-section in an extending direction of the traces, Figure 7(b).
Kim does not specify the second metal traces as source/drain trances in the embodiment of Figure 7.
Kim discloses, the second metal traces comprise a plurality of source/drain traces, such as data line DL in Figure 11C and paragraphs 38-40 and 50, partially disposed in the second grooves, and the source/drain traces have a corrugated longitudinal cross-section in an extending direction of the source/drain traces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the second metal traces to comprise a plurality of source/drain traces partially disposed in the second grooves, and the source/drain traces have a corrugated longitudinal cross-section in an extending direction of the source/drain traces. To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D. In this case, applying the bypass lines as taught by Kim to source/drain lines in order to prevent cracks in the source/drain lines from blocking the signals, paragraph 58.
In reference to claim 5, Kim discloses the source/drain traces comprise a plurality of data signal traces DL and a plurality of common voltage terminal traces EVDD, paragraphs 37, 40, 45 and 50.
In reference to claim 10, Kim discloses the first metal traces comprise a plurality of traces partially disposed in the first grooves, and the traces have a corrugated longitudinal cross-section in an extending direction of the traces, Figure 7(b).
Kim does not specify the first metal traces as gate trances in the embodiment of Figure 7.
Kim discloses, the first metal traces comprise a plurality of gate traces, such as signal lines SCAN1 and EM in Figure 5 and paragraphs 40, 42, and 50. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first metal traces to comprise a plurality of gate traces partially disposed in the first grooves, and the gate traces have a corrugated longitudinal cross-section in an extending direction of the source/drain traces. To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D. In this case, applying the bypass lines as taught by Kim to gate lines in order to prevent cracks in the source/drain lines from blocking the signals, paragraphs 50 and 58.
In reference to claim 11, Kim discloses the gate traces comprise a plurality of scan signal traces SCAN1 and a plurality of light-emitting signal traces EM, paragraphs 40 and 42.
In reference to claim 12, Kim discloses an active layer, SA, DA in Figure 10, disposed on one side of the base substrate adjacent to the first metal traces; a gate SG, DG arranged corresponding to the active layer; and a source/drain electrically connected to the active layer, paragraph 65.
Regarding the gate disposed in a same layer as the first metal traces and the source/drain disposed in a same layer as the second metal traces, Kim discloses the principles of the invention can be applied to any of the signal lines TL in the display device, paragraph 50, with transistors of any of a top gate, a bottom gate, or a double gate structure, end of paragraph 65.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the gate to be disposed in a same layer as the first metal traces and the source/drain to be disposed in a same layer as the second metal traces. To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D. In this case, applying the bypass lines as taught by Kim to signal lines in order to prevent cracks in the signal lines from blocking the signals, paragraph 58.
In reference to claim 13, Kim discloses an active layer, SA, DA in Figure 10, a source/drain directly electrically connected to the active layer; and a gate SG, DG arranged corresponding to the active layer, paragraph 65.
Regarding the gate disposed in a same layer as the first metal traces and the source/drain disposed in a same layer as the second metal traces, Kim discloses the principles of the invention can be applied to any of the signal lines TL in the display device, paragraph 50, with transistors of any of a top gate, a bottom gate, or a double gate structure, end of paragraph 65.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the gate to be disposed in a same layer as the first metal traces and the source/drain to be disposed in a same layer as the second metal traces. To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D. In this case, applying the bypass lines as taught by Kim to signal lines in order to prevent cracks in the signal lines from blocking the signals, paragraph 58.
In reference to claim 14, Kim discloses an active layer, SA, DA in Figure 10, a source/drain directly electrically connected to the active layer; and a gate SG, DG arranged corresponding to the active layer, paragraph 65.
Regarding the gate disposed in a same layer as the second metal traces and the source/drain disposed in a same layer as the first metal traces, Kim discloses the principles of the invention can be applied to any of the signal lines TL in the display device, paragraph 50, with transistors of any of a top gate, a bottom gate, or a double gate structure, end of paragraph 65.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the gate to be disposed in a same layer as the second metal traces and the source/drain to be disposed in a same layer as the first metal traces. To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D. In this case, applying the bypass lines as taught by Kim to signal lines in order to prevent cracks in the signal lines from blocking the signals, paragraph 58.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable because the prior art of record fails to teach or fairly suggest the structure wherein the first metal traces comprise a plurality of first sub-metal traces disposed on one side of the second insulation layer adjacent to the base substrate and a plurality of second sub-metal traces disposed at one side of the first sub-metal traces adjacent to the base substrate; the first insulation layer comprises a first sub-insulation layer disposed between the first sub-metal traces and the second sub-metal traces and a second sub-insulation layer disposed at one side of the second sub-metal traces adjacent to the base substrate; the first grooves comprise a plurality of first sub-grooves spaced apart from each other in the first sub-insulation layer and a plurality of second sub-grooves spaced apart from each other in the second sub-insulation layer;; in combination with the other recited limitations in the base claims.
Claim 9 depends from claim 8 and would be allowable in combination with the other recited limitations in the respective base claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897